In a proceeding to invalidate petitions designating Fannie Della Franca as a candidate in the Republican Party primary election to be held on September 8, 1977 for the public office of Receiver of Taxes, Town of Babylon, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 10, 1977, which, after a hearing, denied the application. Judgment reversed, on the law, without costs or disbursements, application granted, and the board of elections is directed to remove the name of Fannie Della Franca from the appropriate ballot (see Matter of Stoller v Ackerson, 39 AD2d 934, affd 30 NY2d 877; Matter of Steinberg v McNab, 25 NY2d 810). No questions of fact were presented for review. Gulotta, P. J., Damiani, Shapiro, Mollen and O’Connor, JJ., concur.